Exhibit EXECUTION VERSION FIRST SUPPLEMENTAL INDENTURE THIS FIRST SUPPLEMENTAL INDENTURE (“First Supplemental Indenture”) is made this 1st day of December, 2009, among HEALTHSOUTH CORPORATION, a Delaware corporation (the “Company”), the SUBSIDIARY GUARANTORS (as defined in the Indenture) party hereto and THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK (the “Trustee”). WHEREAS, the Company has issued its Floating Rate Senior Notes due 2014 in the original aggregate principal amount of $375,000,000 (herein the “Notes”). WHEREAS, the Notes were issued under the Indenture dated as of June 14, 2006 among the Company, the Subsidiary Guarantors and the Trustee (the “Indenture”). WHEREAS, pursuant to its offer to purchase and consent solicitation statement dated November 16, 2009, (the “Offer to Purchase”) the Company commenced a tender offer for any and all of the outstanding Notes (the “Tender Offer”) and solicited the consents of the holders of the Notes to the Proposed Amendments (the “Consent Solicitation”). WHEREAS, the approval of the holders of at least a majority in aggregate principal amount of the Notes outstanding (not including any Notes owned by the Company or any subsidiary guarantor, or by any Person directly or indirectly controlling or controlled by or under direct or indirect common control with the Company or any subsidiary guarantor) is sufficient to amend the terms of the Indenture as set forth herein. WHEREAS, having received the approval of the holders of at least a majority in aggregate principal amount of the Notes outstanding (not including any Notes owned by the Company or any subsidiary guarantor, or by any Person directly or indirectly controlling or controlled by or under direct or indirect common control with the Company or any subsidiary guarantor) pursuant to Section 9.02 of the Indenture, the Company and the Trustee desire to amend the Indenture, as provided hereinafter. WHEREAS, all things necessary to make this First Supplemental Indenture the legal, valid and binding obligation of the Company, upon its execution hereof, have been done. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements contained in this First Supplemental Indenture, the parties agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the Notes: 1.Amendment of Section 3.03. Section 3.03 (Notice of Redemption) is hereby amended as follows: the number “30” in the first sentence of such Section shall be deleted and replaced with the number “5.” 2.Deletion of Certain Provisions. Each of Sections 4.02 (SEC Reports), 4.03 (Limitation on Indebtedness), 4.04 (Limitation on Restricted Payments), 4.05 (Limitation on Restrictions on Distributions from Restricted Subsidiaries), 4.06 (Limitation on Sales of Assets and
